84784: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18494: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84784


Short Caption:HURD VS. OPIPARICourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D622669Classification:Civil Appeal - Family Law - Child Custody/Proper Person


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:


Expedited





+
						Party Information
					


RoleParty NameRepresented By


AppellantKymberlie Joy Hurd
					In Proper Person
				


RespondentMario OpipariChaka T. Henry Crome
							(Crome Law Firm)
						





Docket Entries


DateTypeDescriptionPending?Document


05/27/2022Filing FeeFiling Fee Waived - In Forma Pauperis.  (SC)


05/27/2022Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day.  (SC)22-16989




05/27/2022Notice/OutgoingIssued Notice Regarding Deadlines.  (SC)22-16992




05/31/2022Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Civil Cover Sheet. (Sealed) (SC)


06/10/2022Order/DispositionalFiled Order Dismissing Appeal. "ORDERS this appeal DISMISSED." NNP22 - AS/EC/KP. (SC)22-18494




06/10/2022Transcript RequestFiled Civil Proper Person Transcript Request Form.  Transcript Dates: 6/24/21, 11/18/21, 2/15/22, and 4/19/22. (SC)22-18546




07/05/2022RemittiturIssued Remittitur.  (SC)22-20972




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View